

116 HR 8426 IH: Protecting Apprenticeship Training for Veterans Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8426IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Lamb (for himself, Mr. Fitzpatrick, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo provide for modified requirements relating to apprenticeship and on-job training programs during the COVID–19 emergency under the educational assistance programs of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Protecting Apprenticeship Training for Veterans Act. 2.Apprenticeship or on-job training requirements(a)In generalDuring the period described in subsection (b), subsection (e) of section 3687 of title 38, United States Code, shall be applied by substituting the following for paragraph (2):(2)(A)Subject to subparagraphs (B) and (C), for any month in which an individual fails to complete 120 hours of training, the entitlement otherwise chargeable under paragraph (1) shall be reduced in the same proportion as the monthly training assistance allowance payable is reduced under subsection (b)(3).(B)In the case of an individual who is unemployed during any month, the 120-hour requirement under subparagraph (A) for that month shall be reduced proportionately to reflect the individual’s period of unemployment, except that the amount of monthly training assistance otherwise payable to the individual under subsection (b)(3) shall not be reduced.(C)Any period during which an individual is unemployed shall not—(i)be charged against any entitlement to educational assistance of the individual; or(ii)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual.(D)Any amount by which the entitlement of an individual is reduced under subparagraph (A) shall not—(i)be charged against any entitlement to educational assistance of the individual; or(ii)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual.(E)In the case of an individual who fails to complete 120 hours of training during a month, but who completed more than 120 hours of training during the preceding month, the individual may apply the number of hours in excess of 120 that the individual completed for that month to the month for which the individual failed to complete 120 hours. If the addition of such excess hours results in a total of 120 hours or more, the individual shall be treated as an individual who has completed 120 hours of training for that month. Any excess hours applied to a different month under this subparagraph may only be applied to one such month.(F)This paragraph applies to amounts described in section 3313(g)(3)(B)(iv) and section 3032(c)(2) of this title and section 16131(d)(2) of title 10.(G)In this paragraph:(i)The term unemployed includes being furloughed or being scheduled to work zero hours.(ii)The term fails to complete 120 hours of training means, with respect to an individual, that during any month, the individual completes at least one hour, but fewer than 120 hours, of training, including in a case in which the individual is unemployed for part of, but not the whole, month. .(b)Applicability periodThe period described in this section is the period beginning on March 1, 2020, and ending on December 21, 2021.